DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 9-26-22.
Claims 1, 4, 5, 43-46 are pending in the instant application.
Response to Arguments and Amendments
Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 43-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the generation of knock-in mouse with a ssDNA template generated using lambda exonuclease and amplifying the target gene using a template which contains a 103bp arm at the 5’ end and a 82bp arm at the 3’ end homologous to mouse Oprm using a single pair of primers with exonuclease resistant modifications comprising phosphorothioate internucleotide linkages, and gel purifying the ssDNA for single mouse embryo microinjection using a cocktail comprising the ssDNA at 10ng/ul, in vitro transcribed guide RNA at 20ng/ul and Cas9 protein at 20ng/ul, wherein a total of 106 embryos were injected and 21 pups were born alive, and Genomic DNA from 10 pups were used for genotyping by PCR, where two out of 10 pups contained the right knockin, does not reasonably provide enablement for methods for inserting any gene of interest to any target locus in a mouse embryo comprising the administration of  a composition comprising any ssDNA of any length comprising any gene of interest, and which composition further comprises a guide RNA of any size directed to the target locus for the reasons set forth in the Office action filed 4-26-22 and as set forth below..
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claims are drawn to a method for inserting any gene of interest to any target locus in a mouse embryo, and developing the mouse embryo into a mouse pup, the method comprising amplifying the gene of interest using a pair of primers to generate a double stranded DNA amplicon, which pair of primers comprises a single pair of primers with an exonuclease resistant modification, treating the dsDNA amplicon with the exonuclease and generating ssDNA comprising the gene of interest, then introducing into the embryo, optionally by microinjection, the ssDNA, a Cas9 protein or nucleic acid encoding Cas9, a guide RNA directed to the target locus optionally comprising Oprm, which exonuclease optionally comprises lambda, T5 or T7 exonuclease, and which exonuclease resistant modification optionally comprises biotinylation, a phosphorothioate bond, 2’-O-methyl or 2’-fluoro base, or which compositions optionally comprises ssDNA at 10ng/ul, Cas9 at 20ng/ul, and guide RNA at 20ng/ul.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
Teachings in the specification
As stated previously, the specification teaches limitations in predictably obtaining desired target gene insertions in mouse pups:
It has recently been reported that using single-stranded DNA as donor can increase the efficiency of target insertion mediated by homologous recombination…  Generating long ssDNA suitable as donor nucleic acid, however, has been a problem because long ssDNA is unstable and the size of ssDNA generated by chemical synthesis is limited to about 200 nucleotides.

[Emphasis added]. 
The specification teaches the following examples of gene insertion and preparing DNA for target gene insertion:
Referring to FIG. 1, in order to generate an ssDNA as donor for inserting a nucleotide sequence (gene of interest) to a specific target locus in the genome of a cell, a polynucleotide typically in the form of double-stranded DNA is generated to comprise the gene of interest flanked by homologous arms corresponding to the target locus. A pair of primers is then used to amplify the polynucleotide using polymerase chain reaction (PCR). One of the primers used for the amplification contains at least one modification that is resistant to an exonuclease. In certain embodiments, the modification is biotinylation, 5’ hydroxy group, phosphorothioate bond, 2’-O-methyl base or 2’fluoro base. In certain embodiments, the modification is at the 5’ end of the primer. In certain embodiments, the modification is at a nucleotide in the middle of the primer. In certain embodiments, the exonuclease is lambda exonuclease, TS exonuclease or T7 exonuclease. The PCR product (i.e., amplicon) is then treated with the exonuclease to digest polynucleotides that do not have the modification. The digested product is ssDNA that contains the exonuclease resistant modification and comprises the gene of interest flanked by homologous arms. 

In addition to ssDNA, we found dsDNA with 3’ ssDNA overhang can also be used as a donor for targeted insertion with increased efficiency. FIG. 2 illustrates an exemplary example of the methods of making such dsDNA with 3’ ssDNA overhang. Now referring to FIG. 2, a polynucleotide typically in the form of double-stranded DNA is generated to comprise the gene of interest flanked by homologous arms corresponding to the target locus. A pair of primers is then used to amplify the polynucleotide using PCR. Both of the primers used for the amplification contains at least one modification that is resistant to an exonuclease. In certain embodiments, the exonuclease resistant modification is at a nucleotide in the middle, e.g., the 5 to 200 nucleotides from the 5’ end of the primers. The PCR product is then treated with the exonuclease, which results a dsDNA with 3’ overhang of 5-200 nucleotides.

EXAMPLE 1  This example illustrates the generation of ssDNA using lambda exonuclease. 

dsDNA template was amplified by PCR with modified primers. The first six bases of the forward primer were modified with phosphorothioate and the 5’ end of the reverse primer was phosphorylated (The primers were synthesized by Integrated DNA Technologies, Coralville, Iowa. The forward primer was SEQ ID NO: 1, C*C*T*A*G*G* GCAGCTGTGAGAGG, where * indicated phosphorothioate modification. The reverse primer SEQ ID NO: 2, CGTGGGACAAGTTGAGCCAGG was phosphorylated at the 5’ end.). The template contains a 103bp arm at the 5’ end and 82bp arm at the 3’ end homologous to mouse Oprm gene. The knockin fragment was a HaloTag. The purified PCR product (SEQ ID NO: 3) was digested with lambda exonuclease… for 30 minutes at 37° C and ran an electrophoresis. The result is shown in FIG. 3. Lane l: 20 = 1kb Marker, Lane 2: double-stranded PCR product, Lane3: single-stranded DNA generated with lambda exonuclease from the double-stranded PCR product. 

EXAMPLE 2 This example illustrates the generation of knock-in mouse with ssDNA template. 

ssDNA template generated in Example 1 was gel purified and used for single mouse embryo microinjection. The microinjection cocktail was made up with ssDNA at 10ng/ul, in vitro transcribed guide RNA at 20ng/ul and Cas9 protein at 20ng/ul. Total of 106 embryos were injected and 21 pups were born alive. Genomic DNA from 10 pups were used for genotyping by PCR. As shown in FIG. 4, Gel electrophoresis indicated two out of 10 pups with right knockin (1.4 kb PCR fragment, arrow). Left lane: [kb Marker. The bottom 350 bp PCR fragment was from the wild type allele.

[Emphases added]. 

One skilled in the art would not accept on its face the examples provided in the instant disclosure, of single mouse embryo microinjection of a cocktail comprising ssDNA at 10ng/ul, in vitro transcribed guide RNA at 20ng/ul and Cas9 protein at 20ng/ul, using a template containing a 103bp arm at the 5’ end and 82bp arm at the 3’ end homologous to mouse Oprm gene, as being correlative or representative of the ability to insert any gene of interest to any target locus in a mouse embryo and developing the mouse embryos into mouse pups comprising the administration of  the compositions claimed.  
Since determination of the factors required for accomplishing this is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
12-3-22

/JANE J ZARA/Primary Examiner, Art Unit 1635